
	
		II
		Calendar No. 882
		110th CONGRESS
		2d Session
		S. 3268
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2008
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Dorgan, Mrs. Murray,
			 Mr. Schumer, Mr. Casey, Ms.
			 Mikulski, Mr. Carper,
			 Ms. Klobuchar, Mr. Brown, Mr.
			 Cardin, Mr. Leahy,
			 Mr. Menendez, Mr. Reed, Mr.
			 Lautenberg, Mr. Wyden,
			 Mr. Johnson, and
			 Mr. Dodd) introduced the following bill;
			 which was ordered read the first time
		
		
			July 16, 2008
			Read the second time and placed on the
			 Calendar
		
		A BILL
		To amend the Commodity Exchange Act to prevent excessive
		  price speculation with respect to energy commodities, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Stop Excessive Energy
			 Speculation Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of energy commodity.
					Sec. 3. Speculative limits and transparency of off-shore
				trading.
					Sec. 4. Authority of Commodity Futures Trading Commission with
				respect to certain traders.
					Sec. 5. Working group of international regulators.
					Sec. 6. Elimination of manipulation and excessive speculation
				as cause of high oil, gas, and energy prices.
					Sec. 7. Large over-the-counter transactions.
					Sec. 8. Index traders and swap dealers.
					Sec. 9. Disaggregation of index funds and other data in energy
				markets.
					Sec. 10. Additional Commodity Futures Trading Commission
				employees for improved enforcement.
					Sec. 11. Working Group on Energy Markets.
					Sec. 12. Study of regulatory framework for energy
				markets.
					Sec. 13. Collection and analysis of information on energy
				commodities.
					Sec. 14. National natural gas market investigation.
					Sec. 15. Studies; reports.
					Sec. 16. Expedited procedures.
				
			2.Definition of
			 energy commodity
			(a)Definition of energy
			 commoditySection 1a of the Commodity Exchange Act (7 U.S.C. 1a)
			 is amended—
				(1)by redesignating
			 paragraphs (13) through (34) as paragraphs (14) through (35), respectively;
			 and
				(2)by inserting
			 after paragraph (12) the following:
					
						(13)Energy commodityThe term energy commodity
				means—
							(A)a petroleum
				product; and
							(B)natural
				gas.
							.
				(b)Conforming
			 amendments
				(1)Section
			 2(c)(2)(B)(i)(II)(cc) of the Commodity Exchange Act (7 U.S.C.
			 2(c)(2)(B)(i)(II)(cc)) is amended—
					(A)in subitem (AA),
			 by striking section 1a(20) and inserting section
			 1a(21); and
					(B)in subitem (BB),
			 by striking section 1a(20) and inserting section
			 1a(21).
					(2)Section
			 13106(b)(1) of the Food, Conservation, and Energy Act of 2008 is amended by
			 striking section 1a(32) and inserting section
			 1a.
				(3)Section 402 of
			 the Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27) is
			 amended—
					(A)in subsection
			 (a)(7), by striking section 1a(20) and inserting section
			 1a; and
					(B)in subsection
			 (d)—
						(i)in paragraph
			 (1)(B), by striking section 1a(33) and inserting section
			 1a; and
						(ii)in paragraph
			 (2)(D), by striking section 1a(13) and inserting section
			 1a.
						3.Speculative
			 limits and transparency of off-shore tradingSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) is amended by adding at the end the following:
			
				(e)Foreign boards
				of trade
					(1)In
				generalThe Commission may not permit a foreign board of trade to
				provide to the members of the foreign board of trade or other participants
				located in the United States, or otherwise subject to the jurisdiction of the
				Commission, direct access to the electronic trading and order matching system
				of the foreign board of trade with respect to an agreement, contract, or
				transaction in an energy commodity that settles against any price (including
				the daily or final settlement price) of 1 or more contracts listed for trading
				on a registered entity, unless—
						(A)the foreign board
				of trade—
							(i)makes public
				daily trading information regarding the agreement, contract, or transaction
				that is comparable to the daily trading information published by the registered
				entity for the 1 or more contracts against which the foreign board of trade
				settles; and
							(ii)promptly
				notifies the Commission of any change regarding—
								(I)the information
				that the foreign board of trade will make publicly available;
								(II)the position
				limits, speculation limits, and position accountability provisions that the
				foreign board of trade will adopt and enforce;
								(III)the position
				reductions required to prevent manipulation; and
								(IV)any other area
				of interest expressed by the Commission to the foreign board of trade;
				and
								(B)the foreign board
				of trade (or the foreign futures authority that oversees the foreign board of
				trade)—
							(i)adopts position
				limits (including related hedge exemption provisions), speculation limits, or
				position accountability provisions for speculators for the agreement, contract,
				or transaction that are comparable to the position limits (including related
				hedge exemption provisions), speculation limits, or position accountability
				provisions adopted by the registered entity for the 1 or more contracts against
				which the foreign board of trade settles;
							(ii)has the
				authority to require or direct market participants to limit, reduce, or
				liquidate any position the foreign board of trade (or the foreign futures
				authority that oversees the foreign board of trade) determines to be necessary
				to prevent or reduce the threat of price manipulation, excessive speculation,
				price distortion, or disruption of delivery or the cash settlement process;
				and
							(iii)provides
				information to the Commission regarding the extent of legitimate and
				nonlegitimate hedge trading in the agreement, contract, or transaction that is
				comparable to the information that the Commission determines to be necessary to
				publish the commitments of traders report of the Commission for the 1 or more
				contracts against which the foreign board of trade settles.
							(2)Existing
				foreign boards of tradeParagraph (1) shall not be effective with
				respect to any agreement, contract, or transaction in an energy commodity
				executed on a foreign board of trade to which the Commission had granted direct
				access permission prior to the date of enactment of this subsection until the
				date that is 180 days after the date of enactment of this
				subsection.
					.
		4.Authority of
			 Commodity Futures Trading Commission with respect to certain traders
			(a)In
			 general
				(1)Restriction of
			 futures trading to contract markets or derivatives transaction execution
			 facilitiesSection 4(b) of the Commodity Exchange Act (7 U.S.C.
			 6(b)) is amended by inserting after the first sentence the following:
			 The Commission may adopt rules and regulations requiring the maintenance
			 of books and records by any person that is located within the United States
			 (including the territories and possessions of the United States) or that enters
			 trades directly into the trade matching system of a foreign board of trade from
			 the United States (including the territories and possessions of the United
			 States).
				(2)Excessive
			 speculation as a burden on interstate commerceSection 4a of the
			 Commodity Exchange Act (7 U.S.C. 6a) is amended—
					(A)in subsection
			 (e), in the second sentence—
						(i)by
			 striking this Act for any person and inserting this Act
			 for (1) any person; and
						(ii)by
			 inserting after to section 5c(c)(1) the following: , and
			 (2) any person that is located within the United States (including the
			 territories and possessions of the United States) or that enters trades
			 directly into the trade matching system of a foreign board of trade from the
			 United States (including the territories and possessions of the United States)
			 to violate any bylaw, rule, regulation, or resolution of any foreign board of
			 trade or foreign futures authority fixing limits on the amount of trading that
			 may be carried out or positions that may be held under any contract of sale of
			 an energy commodity for future delivery or under any option on such contract or
			 energy commodity, that settles against any price (including the daily or final
			 settlement price) of 1 or more contracts listed for trading on a registered
			 entity; and
						(B)by adding at the
			 end the following:
						
							(f)ConsultationBefore
				taking any action under subsection (e), the Commission shall consult with the
				appropriate—
								(1)foreign board of
				trade; and
								(2)foreign futures
				authority.
								.
					(3)ViolationsSection
			 9(a) of the Commodity Exchange Act (7 U.S.C. 13(a)) is amended by inserting
			 (including any person trading on a foreign board of trade) after
			 Any person each place it appears.
				(4)EffectNo
			 amendment made by this subsection limits any of the otherwise applicable
			 authorities of the Commodity Futures Trading Commission.
				5.Working group of
			 international regulatorsSection 4a of the Commodity Exchange Act (7
			 U.S.C. 6a) (as amended by section 4(a)(2)(B)) is amended by adding at the end
			 the following:
			
				(g)Working group
				of international regulatorsNot later than 90 days after the date
				of enactment of this subsection, the Commission shall convene a working group
				of international regulators to develop uniform international reporting and
				regulatory standards to ensure the protection of the energy futures markets
				from nonlegitimate hedge trading, excessive speculation, manipulation, location
				shopping, and lowest common dominator regulation, each of which pose systemic
				risks to all energy futures markets, countries, and
				consumers.
				.
		6.Elimination of
			 manipulation and excessive speculation as cause of high oil, gas, and energy
			 pricesSection 4a of the
			 Commodity Exchange Act (7 U.S.C. 6a) (as amended by section 5) is amended by
			 adding at the end the following:
			
				(h)Elimination of
				excessive speculation and nonlegitimate hedge trading as a cause of high oil,
				gas, and energy prices
					(1)Definition of
				legitimate hedge trading
						(A)In
				generalThe term legitimate hedge trading means the
				conduct of trading that involves transactions by commercial producers and
				purchasers of actual physical petroleum and energy commodities for future
				delivery and the direct counterparties to such trades (regardless of whether
				the counterparties are commercial producers or purchasers).
						(B)InclusionTo
				the extent a commercial producer or purchaser of an actual physical energy
				commodity for future delivery trades with an intermediary (referred to in this
				subparagraph as an initial trade), each subsequent trade by the
				intermediary arising solely due to the initial trade and that directly results
				from such initial trade (referred to in this subparagraph as a follow-on
				trade) shall be considered to be the conduct of legitimate hedge
				trading if each follow-on trade executed by the intermediary is—
							(i)done proximate to
				the initial trade; and
							(ii)in the
				aggregate, economically the same in size and substance as the initial
				trade.
							(2)Identification
				of legitimate hedge tradingIn carrying out this Act, the
				Commission shall distinguish between—
						(A)legitimate hedge
				trading; and
						(B)all other trading
				in energy commodities.
						(3)Type of
				tradingNotwithstanding any other provision of this Act, the
				Commission shall modify (or delegate any appropriate entity to modify) such
				definitions, classifications, and data collection under this Act as are
				necessary to ensure that all direct and indirect parties and counterparties to
				all trades in the energy commodities market are clearly identified for all
				purposes as engaging in—
						(A)legitimate hedge
				trading; or
						(B)any other type of
				trading.
						(4)Elimination of
				excessive speculation
						(A)In
				generalNotwithstanding any other provision of this Act, the
				Commission shall review all regulations, rules, exemptions, exclusions,
				guidance, no action letters, orders, and other actions taken by or on behalf of
				the Commission (including any action or inaction taken pursuant to delegated
				authority by an exchange, self-regulatory organization, or any other entity)
				regarding all energy futures market participants or market activity (referred
				to in this subsection individually as a prior action) to ensure
				that—
							(i)legitimate hedge
				trading is protected and promoted; and
							(ii)excessive
				speculation is eliminated.
							(B)Prior
				action
							(i)In
				generalThe Commission shall consider modifying or revoking the
				application after the date of enactment of this subsection of any prior action
				taken by the Commission (including any prior action taken pursuant to delegated
				authority by any other entity) with respect to any trade on any market,
				exchange, foreign board of trade, swap or swap transaction, index or index
				market participant or trade, hedge fund, pension fund, and any other
				transaction, trade, trader, or petroleum or energy futures market activity
				unless the Commission affirmatively determines that such prior action will
				protect and promote legitimate hedge trading and does not permit or encourage
				excessive speculation.
							(ii)RevocationIn
				carrying out this subparagraph, the Commission shall consider modifying or
				revoking the results of each prior action that, in whole or in part, has the
				direct or indirect affect of limiting, reducing, or eliminating the filing of
				any report or data regarding any direct or indirect trade or trader, including
				the filing of large trader reports.
							(C)Speculative
				position limits applicable to nonlegitimate hedge trading in energy commodities
				and derivatives
							(i)Speculative
				position limits
								(I)In
				generalNot later than 30 days after the date of enactment of
				this subsection, the Commission shall impose, by rule, regulation, or order,
				speculative position limits on trading that is not legitimate hedge
				trading.
								(II)ApplicationThe
				Commission shall apply the limits imposed under subclause (I) to any person who
				executes accounts, agreements, or transactions involving an energy commodity
				for the own account of the person and to any person for whom an agent in fact
				or substance executes accounts, agreements, or transactions involving an energy
				commodity, on a registered entity or in covered over-the-counter
				trading.
								(ii)Advisory
				group
								(I)In
				generalNot later than 30 days after the date of enactment of
				this subsection, the Commission shall convene an advisory group primarily
				consisting of commercial producers and purchasers of actual physical energy
				commodities for future delivery.
								(II)RecommendationsNot
				later than 60 days after the date on which the advisory group is convened under
				subclause (I), and annually thereafter, the advisory group shall submit to the
				Commission recommendations regarding an appropriate level for position
				limits—
									(aa)that are
				designed for traders or entities that are not legitimate hedge traders;
				and
									(bb)to
				replace the position limits imposed by the Commission under clause
				(i)(I).
									(III)Applicability
				of FACAThe advisory group shall be subject to the Federal
				Advisory Committee Act (5 U.S.C. App.).
								(iii)Review of
				recommendationsNot later than 270 days after the date of
				enactment of this subsection, the Commission shall—
								(I)analyze and
				review the recommendations submitted by the advisory group under clause
				(ii)(II); and
								(II)submit to the
				appropriate committees of Congress a report describing each recommendation
				(including each modification to the statutory authority of the Commission that
				the Commission determines to be necessary to effectuate each
				recommendation).
								(iv)Rulemaking
								(I)In
				generalNot later than 18 months after the date of enactment of
				this subsection, the Commission shall promulgate a final rule that establishes
				speculative position limits—
									(aa)for any person
				engaged in nonlegitimate hedge trading of an energy commodity; and
									(bb)that are
				consistent with this Act.
									(II)Effective
				dateThe final rule described in subclause (I) shall take effect
				on the date that is 30 days after the date on which the Commission promulgates
				the final rule.
								(v)Development of
				methodology
								(I)In
				generalNot later than 180 days after the date of enactment of
				this subsection, the Commission shall propose a methodology to determine and
				set aggregate speculative position limits at the control entity level for all
				nonlegitimate traders of energy commodities—
									(aa)on
				designated contract markets;
									(bb)on
				derivatives transaction execution facilities; and
									(cc)in
				over-the-counter commodity derivatives.
									(II)ReportNot
				later than 180 days after the date of enactment of this subsection, the
				Commission shall submit to the appropriate committees of Congress a report that
				contains—
									(aa)any
				recommendations regarding any additional statutory authority that the
				Commission determines to be necessary for the imposition of the speculative
				position limits described in subclause (I); and
									(bb)a
				description of the resources that the Commission considers to be necessary to
				implement the speculative position limits.
									(D)Maximum level
				of speculative position limits
							(i)In
				generalIn establishing speculative position limits under this
				section (including subparagraph (C)(iv)), the Commission shall set the limits
				at the maximum level practicable—
								(I)to ensure
				sufficient market liquidity for the conduct of legitimate hedging
				activities;
								(II)to ensure that
				price discovery is not disrupted;
								(III)to protect and
				promote legitimate hedge trading;
								(IV)to minimize
				nonlegitimate hedge trading; and
								(V)to eliminate
				excess speculation.
								(ii)Effect
								(I)In
				generalNothing in this subparagraph modifies the spot month
				position limitation of 3,000 contracts that is designed to prevent a corner or
				squeeze at the delivery date.
								(II)Commission
				actionIf the Commission sets position limits under clause (i)
				that are different from the spot month position limit described in subclause
				(I), the Commission shall include in the report required under subparagraph
				(C)(v)(II) an analysis describing the reasons for the position
				limits.
								.
		7.Large
			 over-the-counter transactionsSection 2 of the Commodity Exchange Act (7
			 U.S.C. 2) is amended by adding at the end the following:
			
				(j)Over-the-counter
				transactions
					(1)DefinitionsIn
				this subsection:
						(A)Covered
				over-the-counter transactionThe term covered
				over-the-counter transaction means an over-the-counter transaction the
				reporting of which is required by the Commission as the result of a
				determination made under paragraph (3)(C).
						(B)Covered
				personThe term covered person means a person that
				enters into a covered over-the-counter transaction.
						(C)Major market
				disturbanceThe term major market disturbance means
				any disturbance in a commodity market that disrupts the liquidity and price
				discovery function of that market from accurately reflecting the forces of
				supply and demand for a commodity, including—
							(i)a
				threatened or actual market manipulation or corner;
							(ii)excessive
				speculation;
							(iii)nonlegitimate
				hedge trading; and
							(iv)any action of
				the United States or a foreign government that affects a commodity.
							(D)Market
				disturbanceThe term market disturbance shall be
				interpreted in accordance with section 8a(9)).
						(E)Over-the-counter
				transactionThe term over-the-counter transaction
				means a contract, agreement, or transaction in a petroleum or energy commodity
				that is—
							(i)entered into only
				between persons that are eligible contract participants at the time the persons
				enter into the agreement, contract, or transaction;
							(ii)not entered into
				on a trading facility; and
							(iii)not a sale of
				any cash commodity for deferred shipment or delivery.
							(2)Commission
				oversight authority
						(A)In
				generalIn the case of a major market disturbance, as determined
				by the Commission, the Commission may require any trader subject to the
				reporting requirements described in paragraph (3) to take such action as the
				Commission considers to be necessary to maintain or restore orderly trading in
				any contract listed for trading on a registered entity, including—
							(i)the liquidation
				of any over-the-counter transaction; and
							(ii)the fixing of
				any limit that may apply to a market position involving any over-the-counter
				transaction acquired in good faith before the date of the determination of the
				Commission.
							(B)Judicial
				reviewAny action taken by the Commission under subparagraph (A)
				shall be subject to judicial review carried out in accordance with section
				8a(9).
						(3)Reporting;
				recordkeeping
						(A)In
				generalThe Commission shall require each covered person to
				submit to the Commission a report—
							(i)at such time and
				in such manner as the Commission determines to be appropriate; and
							(ii)containing the
				information required under subparagraph (B) to assist the Commission in
				detecting and preventing potential price manipulation of, or excessive
				speculation in, any contract listed for trading on a registered entity.
							(B)Contents of
				reportA report required under subparagraph (A) shall
				contain—
							(i)information
				describing large trading positions of the covered person obtained through 1 or
				more over-the-counter transactions that involve—
								(I)substantial
				quantities of a commodity in the cash market; or
								(II)substantial
				positions, investments, or trades in agreements or contracts relating to the
				commodity;
								(ii)any other
				information relating to each covered over-the-counter transaction carried out
				by the covered person that the Commission determines to be necessary to
				accomplish the purposes described in subparagraph (A); and
							(iii)information
				distinguishing legitimate hedge trading from nonlegitimate hedge
				trading.
							(C)Determination
				of covered over-the-counter transactions
							(i)In
				generalThe Commission shall identify each large over-the-counter
				transaction or class of large over-the-counter transactions the reporting of
				which the Commission determines to be appropriate to assist the Commission in
				detecting and preventing potential price manipulation of, or excessive
				speculation in, any contract listed for trading on a registered entity.
							(ii)Mandatory
				factors for determinations
								(I)In
				generalIn carrying out a determination under clause (i), the
				Commission shall consider the extent to which each factor described in
				subclause (II) applies.
								(II)FactorsThe
				factors required for carrying out a determination under clause (i) include
				whether—
									(aa)a
				standardized agreement is used to execute the over-the-counter
				transaction;
									(bb)the
				over-the-counter transaction settles against any price (including the daily or
				final settlement price) of 1 or more contracts listed for trading on a
				registered entity;
									(cc)the price of the
				over-the-counter transaction is reported to a third party, published, or
				otherwise disseminated;
									(dd)the price of the
				over-the-counter transaction is referenced in any other transaction;
									(ee)there is a
				significant volume of the over-the-counter transaction or class of
				over-the-counter transactions; and
									(ff)there is any
				other factor that the Commission determines to be appropriate.
									(D)RecordkeepingThe
				Commission, by rule, shall require each covered person—
							(i)in accordance
				with section 4i, to maintain such records as directed by the Commission for a
				period of 5 years, or longer, if directed by the Commission; and
							(ii)to provide such
				records upon request to the Commission or the Department of Justice.
							(4)Protection of
				proprietary informationIn carrying out this subsection, the
				Commission may not—
						(A)require the
				real-time publication of any proprietary information;
						(B)prohibit the
				commercial sale or licensing of any real-time proprietary information;
				and
						(C)except as
				provided in section 8, publicly disclose any information relating to any market
				position, business transaction, trade secret, or name of any customer of a
				covered person.
						(5)ApplicabilityNotwithstanding
				subsections (g) and (h), and any exemption issued by the Commission for any
				energy commodity, each over-the-counter transaction shall be subject to this
				subsection.
					(6)Savings
				clauseNothing in this subsection modifies or alters—
						(A)the guidance of
				the Commission; or
						(B)any applicable
				requirements with respect the disclosure of proprietary
				information.
						.
		8.Index traders
			 and swap dealersSection 4 of
			 the Commodity Exchange Act (7 U.S.C. 6) (as amended by section 3) is amended by
			 adding at the end the following:
			
				(f)Index traders
				and swap dealersNot later than 60 days after the date of
				enactment of this subsection, the Commission shall—
					(1)routinely require
				detailed reporting from index traders and swap dealers in markets under the
				jurisdiction of the Commission;
					(2)reclassify the
				types of traders for regulatory and reporting purposes to distinguish between
				index traders and swaps dealers;
					(3)review the
				trading practices for index traders in markets under the jurisdiction of the
				Commission—
						(A)to ensure that
				index trading is not adversely impacting the price discovery process;
				and
						(B)to determine
				whether different practices or regulations should be implemented; and
						(4)ensure, to the
				maximum extent practicable, that the reports required under this subsection
				distinguish between legitimate and nonlegitimate hedge
				trading.
					.
		9.Disaggregation
			 of index funds and other data in energy marketsSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) (as amended by section 8) is amended by adding at the end the
			 following:
			
				(g)Disaggregation
				of index funds and other data in energy marketsThe Commission
				shall disaggregate and make public monthly—
					(1)the number of
				positions and total value of index funds and other passive, long-only positions
				in energy markets; and
					(2)data on
				speculative positions relative to bona fide physical hedgers in those
				markets.
					.
		10.Additional
			 Commodity Futures Trading Commission employees for improved
			 enforcementSection 2(a)(7) of
			 the Commodity Exchange Act (7 U.S.C. 2(a)(7)) is amended by adding at the end
			 the following:
			
				(D)Additional
				employeesAs soon as practicable after the date of enactment of
				this subparagraph, the Commission shall appoint at least 100 full-time
				employees (in addition to the employees employed by the Commission as of the
				date of enactment of this subparagraph)—
					(i)to increase the
				public transparency of operations in energy futures markets;
					(ii)to improve the
				enforcement of this Act in those markets; and
					(iii)to carry out
				such other duties as are prescribed by the
				Commission.
					.
		11.Working Group
			 on Energy Markets
			(a)EstablishmentThere
			 is established a Working Group on Energy Markets.
			(b)CompositionThe
			 Working Group shall be composed of—
				(1)the Secretary of
			 Energy (referred to in this section as the Secretary);
				(2)the Secretary of
			 the Treasury;
				(3)the Chairman of
			 the Federal Energy Regulatory Commission;
				(4)the Chairman of
			 Federal Trade Commission;
				(5)the Chairman of
			 the Securities and Exchange Commission;
				(6)the Chairman of
			 the Commodity Futures Trading Commission; and
				(7)the Administrator
			 of the Energy Information Administration.
				(c)Chairperson
				(1)Initial
			 ChairpersonThe Secretary
			 shall serve as the Chairperson of the Working Group for the 1-year period
			 beginning on the date of enactment of this Act.
				(2)Rotation of
			 ChairpersonsFor each 1-year
			 period following the period described in paragraph (1), each individual
			 described in subsection (b) shall serve as the Chairperson of the Working Group
			 in the order corresponding to which the individual is described in that
			 subsection.
				(d)Purpose and
			 functionThe Working Group shall—
				(1)investigate the
			 effect of speculation in energy commodities on energy prices and the energy
			 security of the United States;
				(2)recommend to the
			 President and Congress laws (including regulations) that may be needed to
			 prevent excessive speculation in energy commodities to prevent or minimize the
			 adverse impact of high energy prices on consumers and the economy of the United
			 States; and
				(3)review energy
			 security considerations posed by developments in international energy
			 markets.
				(e)AdministrationThe
			 Secretary shall provide the Working Group with such administrative and support
			 services as may be necessary for the performance of the functions of the
			 Working Group.
			(f)Cooperation of
			 other agenciesThe heads of Executive departments, agencies, and
			 independent instrumentalities shall, to the extent permitted by law, provide
			 the Working Group with such information as the Working Group requires to carry
			 out this section.
			(g)ConsultationThe
			 Working Group shall consult, as appropriate, with representatives of the
			 various exchanges, clearinghouses, self-regulatory bodies, other major market
			 participants, consumers, and the general public.
			12.Study of
			 regulatory framework for energy markets
			(a)StudyThe
			 Working Group established under section 11(a) shall conduct a study to—
				(1)identify the
			 factors that affect the pricing of crude oil and refined petroleum products,
			 including an examination of the effects of market speculation on prices;
			 and
				(2)review and assess
			 the roles, missions, and structures of relevant Federal agencies, examine
			 interagency coordination, and identify and assess the gaps that need to be
			 filled for the Federal Government to effectively oversee and regulate markets
			 critical to the energy security of the United States.
				(b)Elements of
			 studyThe study shall include—
				(1)an examination of
			 price formation with respect to crude oil and refined petroleum
			 products;
				(2)an examination of
			 relevant international regulatory regimes; and
				(3)an examination of
			 the degree to which changes in energy market transparency, liquidity, and
			 structure have influenced or driven abuse, manipulation, excessive speculation,
			 or inefficient price formation.
				(c)Report and
			 recommendationsNot later than 1 year after the date of enactment
			 of this Act, the Secretary of Energy shall submit to the appropriate committees
			 of Congress a report that—
				(1)describes the
			 results of the study; and
				(2)provides options
			 and the recommendations of the Working Group for appropriate Federal
			 coordination of oversight and regulatory actions to ensure transparency of
			 crude oil and refined petroleum product pricing and the elimination of
			 excessive speculation.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			13.Collection and
			 analysis of information on energy commodities
			(a)Accurate and
			 complete information on energy producing companiesSection
			 205(h)(1) of the Department of Energy Organization Act (42 U.S.C. 7135(h)(1))
			 is amended by adding at the end the following:
				
					(C)Information on
				energy-producing companiesNotwithstanding any other provision of
				law, the head of each Federal department or agency shall provide to the
				Administrator, on the request of the Administrator, such information as the
				Administrator may require to identify each energy-producing
				company.
					.
			(b)Enhanced data
			 on ownership of critical energy commoditiesSection 205 of the
			 Department of Energy Organization Act (42 U.S.C. 7135) is amended by adding at
			 the end the following:
				
					(n)Collection of
				information on ownership of energy commodities
						(1)In
				generalTo ensure transparency of information with respect to
				critical energy infrastructure and product ownership in the United States, the
				Administrator shall collect on a weekly basis information identifying the
				ownership of all commercially held oil and natural gas inventories in the
				United States.
						(2)Company-specific
				dataThe information shall include company-specific data,
				including—
							(A)volumes of
				product under ownership; and
							(B)storage and
				transportation capacity (including owned and leased capacity).
							(3)Protection of
				proprietary informationSection 11(d) of the Energy Supply and
				Environmental Coordination Act of 1974 (15 U.S.C. 796(d)) shall apply to
				information collected under this section.
						(o)Monthly
				reporting on energy commodity transactions
						(1)In
				generalIn accordance with paragraph (2), to improve the ability
				to evaluate the energy security of the United States, any person holding or
				controlling energy futures contracts or energy commodity swaps (as defined in
				section 202 of the Energy Policy and Conservation Act) at a level to be
				determined by the Secretary for which the underlying energy commodity is
				physically delivered within the United States shall report on a monthly basis,
				with respect to the energy commodities and the byproducts of the energy
				commodities—
							(A)the quantity of
				physical stocks owned;
							(B)the quantity of
				fixed price purchase commitments open;
							(C)the quantity of
				fixed price sales commitments open;
							(D)the physical
				storage capacity owned or leased; and
							(E)such other
				information as the Secretary determines is necessary to provide adequate
				transparency with respect to entities that control critical energy assets in
				the United States.
							(2)Use of
				dataAny data collected under paragraph (1) shall not be made
				public in a manner that is inconsistent with this Act.
						(p)Financial
				Market Analysis Office
						(1)EstablishmentThere
				shall be within the Energy Information Administration a Financial Market
				Analysis Office, headed by a director, who shall report directly to the
				Administrator of the Energy Information Administration.
						(2)DutiesThe
				Office shall be responsible for analysis of the financial aspects of energy
				markets.
						(3)AnalysesThe
				Administrator of the Energy Information Administration shall take analyses by
				the Office into account in conducting analyses and forecasting of energy
				prices.
						.
			(c)Conforming
			 amendmentSection 645 of the Department of Energy Organization
			 Act (42 U.S.C. 7255) is amended by inserting (15 U.S.C. 3301 et seq.)
			 and the Natural Gas Act (15 U.S.C. 717 et seq.) after Natural
			 Gas Policy Act of 1978.
			14.National
			 natural gas market investigation
			(a)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, in order to ensure the integrity of natural gas markets, the Federal
			 Energy Regulatory Commission (referred to in this section as the
			 Commission) shall commence an investigation into the role of
			 financial institutions in natural gas markets, including—
				(1)trends in
			 investment in natural gas storage, transportation capacity, and pipeline
			 infrastructure;
				(2)factors
			 contributing to potential effects on wholesale natural gas prices, including
			 the mechanisms covered by physical natural gas supply contracts;
				(3)the character and
			 number of positions held in related financial markets; and
				(4)any international
			 considerations the Commission considers relevant.
				(b)AssessmentThe
			 Commission may include in the investigation an assessment of real-time market
			 dynamics during the 2008 winter heating season.
			(c)Required
			 dataEach Federal department and agency shall comply with any
			 request from the Commission for records, papers, and information in the
			 possession of the department or agency relating to any agreement, contract, or
			 transaction for the sale of an energy commodity for future delivery in
			 interstate or foreign commerce, or any energy commodity swap.
			(d)ReportsNot
			 later than 270 days after the date of enactment of this Act, the Commission
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Energy and Commerce of the House of Representatives a report
			 on the findings, conclusions, and recommendations of the investigation
			 conducted under this section.
			(e)Additional
			 investigationsOn an annual basis and during any other period the
			 Commission determines necessary, the Commission shall—
				(1)conduct an
			 investigation that is similar to the investigation required under subsections
			 (a) through (c); and
				(2)submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives a report on the findings,
			 conclusions, and recommendations of the investigation.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			15.Studies;
			 reports
			(a)Study relating
			 to international regulation of energy commodity markets
				(1)In
			 generalThe Comptroller
			 General of the United States shall conduct a study of the international regime
			 for regulating the trading of energy commodity futures and derivatives.
				(2)AnalysisThe
			 study shall include an analysis of, at a minimum—
					(A)key common
			 features and differences among countries in the regulation of energy commodity
			 trading, including with respect to market oversight and enforcement standards
			 and activities;
					(B)variations among
			 countries with respect to the use of position limits, accountability limits, or
			 other thresholds to detect and prevent price manipulation, excessive
			 speculation, or other unfair trading practices;
					(C)variations in
			 practices regarding the differentiation of commercial and noncommercial
			 trading;
					(D)agreements and
			 practices for sharing market and trading data among regulatory bodies and among
			 individual regulators and the entities that the bodies and regulators oversee;
			 and
					(E)agreements and
			 practices for facilitating international cooperation on market oversight,
			 compliance, and enforcement.
					(3)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to the appropriate committees of Congress a report
			 that—
					(A)describes the
			 results of the study;
					(B)addresses the
			 effects of excessive speculation and energy price volatility on energy futures;
			 and
					(C)provides
			 recommendations to improve openness, transparency, and other necessary elements
			 of a properly functioning market in a manner that protects consumers in the
			 United States.
					(b)Study relating
			 to effects of noncommercial speculators on energy futures markets and energy
			 prices
				(1)StudyThe
			 Comptroller General of the United States shall conduct a study of the effects
			 of noncommercial speculators on energy futures markets and energy
			 prices.
				(2)AnalysisThe
			 study shall include an analysis of, at a minimum—
					(A)the effect of
			 increased amounts of capital in energy futures markets;
					(B)the impact of the
			 roll-over of positions by index fund traders and swap dealers on energy futures
			 markets and energy prices; and
					(C)the extent to
			 which each factor described in subparagraphs (A) and (B) and noncommercial
			 speculators—
						(i)affect—
							(I)the pricing of
			 energy commodities; and
							(II)risk management
			 functions; and
							(ii)contribute to
			 economically efficient price discovery.
						(3)ReportNot
			 later than 2 years after the date of enactment of this Act, the Comptroller
			 General shall submit to the appropriate committees of Congress a report that
			 describes the results of the study.
				(c)Reports of
			 Commodity Futures Trading Commission
				(1)In
			 generalThe Commission shall submit to Congress—
					(A)not later than 60
			 days after the date of enactment of this Act, a report that describes in detail
			 the actions the Commission has taken, is taking, and intends to take to carry
			 out this subsection (including any recommended legislative changes that are
			 necessary to carry out this subsection); and
					(B)not later than 45
			 days after the date described in subparagraph (A) and every 45 days thereafter
			 until the date of implementation of this subsection, an update on the report
			 required under subparagraph (A).
					(2)Additional
			 employees or resourcesNot
			 later than 60 days after the date of enactment of this Act, the Commission
			 shall submit to Congress a report that describes the number of additional
			 positions and resources that the Commission determines to be necessary to carry
			 out this subsection (including the specific duty of each additional
			 employee).
				16.Expedited
			 procedures
			(a)In
			 generalSubject to subsection (b), the Commodity Futures Trading
			 Commission (referred to in this section as the Commission) shall
			 use emergency and expedited procedures (including any administrative or other
			 procedure as appropriate) to carry out this Act (including the amendments made
			 by this Act).
			(b)ReportIf
			 the Commission decides not to use the procedures described in subsection (a) in
			 a specific instance, not later than 30 days after the date of the decision, the
			 Commission shall submit to Congress a detailed report that describes in each
			 instance the reasons for not using the procedures.
			
	
		July 16, 2008
		Read the second time and placed on the
		  Calendar
	
